MEMORANDUM **
Sherri Lynn Ewing appeals her jury conviction for three counts of distribution of marijuana in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Ewing contends that the district court erred in refusing to grant a mistrial on the basis of one statement made by a confidential informant at trial. We disagree and conclude that the district court did not abuse its discretion by denying Ewing’s motion for a mistrial. See United States v. Allen, 341 F.3d 870, 891 (9th Cir.2003), cert. denied, 541 U.S. 975, 124 S.Ct. 1876, 158 L.Ed.2d 471 (2004). The district court immediately instructed the jury to disregard the challenged statement. In light of the other evidence presented against Ewing, this cautionary instruction was sufficient to cure any prejudice that the statement may have caused. See United States v. Escalante, 637 F.2d 1197, 1202 (9th Cir.1980).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.